—In a proceed*480ing pursuant to CPLR article 78 to review a determination of the Board of Standards and Appeals of the City of New York, dated December 21, 1999, which, after a hearing, denied the petitioner’s application for an area variance, the petitioners appeal from a judgment of the Supreme Court, Kings County (Steinhardt, J.), dated April 18, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellants’ contentions, the respondent Board of Standards and Appeals of the City of New York (hereinafter the respondent) did not act in an arbitrary and capricious manner in denying its application for an area variance (see, Matter of Khan v Zoning Bd. of Appeals, 87 NY2d 344; Matter ofFuhst v Foley, 45 NY2d 441). The appellants obtained building permits based upon their submission of inaccurate surveys incorrectly depicting the side-yard setbacks of an adjacent home. Had the appellants submitted accurate surveys, they would have been required to observe an eight-foot side-yard setback pursuant to the pertinent zoning ordinance requirements. The appellants did not demonstrate that the respondent acted arbitrarily in refusing to permit them to erect their building only inches from the adjacent home (see, Matter of Monte v Edwards, 258 AD2d 584; Matter of Bari Homes v Zoning Bd. of Appeals, 226 AD2d 368; Matter of Seumenicht v Zoning Bd. of Appeals, 217 AD2d 632; Matter of Carlucci v Board of Zoning Appeals, 205 AD2d 688; Matter of J.T.T. Contrs. v Ward, 148 AD2d 537; Matter of Midgett v Schermerhorn, 24 AD2d 572).
The appellants’ remaining contentions are without merit. S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.